DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          GLEN W. RANDOLPH,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                     Nos. 4D19-3185 and 4D19-3209

                              [July 29, 2020]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Bernard I. Bober and John J. Murphy III,
Judges; L.T. Case Nos. 16-00996CF10A and 18-014600CF10A.

   Robert David Malove of The Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

FORST, J.

    In this consolidated appeal, Appellant Glen W. Randolph contests his
convictions of armed robbery of a structure and attempted robbery with a
firearm. With respect to those convictions, we affirm without discussion,
concluding the trial court did not err, either in denying Appellant’s motion
for a mistrial following an inadvertent statement by one of the State’s
witnesses, and in allowing the State to introduce evidence concerning
Appellant’s co-defendant.

   The appeal also takes issue with the trial court’s disposition in a
violation of probation case, wherein the court found Appellant committed
a willful and substantial violation of probation. Appellant contends that
the trial court erred by failing to make written findings specifying which
condition(s) of probation Appellant was found to have violated. The State
concedes error on this argument. We have previously held that, “[i]f a trial
court revokes a defendant’s probation, the court is required to render a
written order noting the specific conditions of probation that were
violated.” King v. State, 46 So. 3d 1171, 1172 (Fla. 4th DCA 2010)
(citations omitted). Thus, we remand for the trial court to amend the order
to include the condition(s) of probation the court found Appellant violated.
Id. We otherwise affirm the revocation of probation and the trial court’s
judgment and sentence.

   Affirmed in part, remanded in part.

DAMOORGIAN and ARTAU, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2